t c memo united_states tax_court linda louise lodder-beckert and timothy beckert petitioner v commissioner of internal revenue respondent docket no filed date p stopped working in to attend college at that time p had dollar_figure in a public employees retirement_system pers account when she asked pers to transfer that balance to an individual_retirement_account ira she was advised that the ohio general assembly was actively pursuing legislation that would significantly increase the value of her pers account p deferred her transfer request and paid for her education with student loans and credit card debts when the legislation was enacted in late p renewed her request for the transfer of the pers balance which on account of the legislation then totaled dollar_figure pers completed the transfer on or about date in p requested and received two distributions from her ira p used part of the distributed amounts to pay down her credit card debts which were incurred to pay qualified_higher_education_expenses for and held sec_72 i r c does not allow p to escape the additional tax of sec_72 i r c as to any part of the distributions used for her and expenses to escape that tax sec_72 i r c requires that qualified_higher_education_expenses be for the taxable_year of the distribution linda louise lodder-beckert and timothy beckert pro sese terry serena for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax and a related dollar_figure late filing addition_to_tax under sec_6651 the deficiency stems in part from respondent’s determination that petitioners are liable for a 10-percent additional tax under sec_72 on dollar_figure that petitioner2 received in through two distributions from her individual_retirement_account ira the deficiency also is attributable to respondent’s determination that petitioners were not entitled to a dollar_figure rate reduction credit respondent concedes that petitioners are entitled to the rate reduction credit and that they are not liable for the unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure when used in the singular the term petitioner refers to linda louise lodder-beckert addition_to_tax respondent also concedes that dollar_figure of the distributions is not subject_to the additional tax under sec_72 by virtue of sec_72 and the fact that petitioner used those funds during to pay dollar_figure of qualified_higher_education_expenses for that year following these concessions we are left to decide whether the remaining distributions totaling dollar_figure disputed distributions are subject_to the additional tax under sec_72 petitioner used part of those funds during to pay her qualified_higher_education_expenses for and we hold that the dollar_figure is subject_to the additional tax under sec_72 in that none of those funds was used by petitioner to pay qualified_higher_education_expenses for findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners are husband and wife and they filed a joint federal_income_tax return they resided in cincinnati ohio when their petition was filed on date petitioner stopped working for the university of cincinnati university to attend college she had worked for the university for years and had participated in the public employees retirement_system of ohio pers when she stopped working for the university her pers account had a balance of dollar_figure all of which represented her contributions petitioner desired to use the balance of her pers account to pay for her college education and was told that she could receive that balance approximately months after requesting it she knew at the time that her withdrawal of those funds would subject the funds to an additional tax under sec_72 unless she used the funds to pay for her education on date she established an ira and asked the trustee of pers to transfer the dollar_figure to the ira pers replied through a letter dated date that legislation was pending in the ohio general assembly that would retroactively add interest to her pers account the letter stated that the legislation s 123d gen assembly reg sess oh s had passed the senate and had been forwarded to the house the letter advised petitioner that she may wish to defer her withdrawal request until after the legislation was effective petitioner deferred her request for the transfer of funds from at or around the end of date through date petitioner attended the art academy of cincinnati and in the summer of the university she graduated from the former school in date with a bachelor of fine arts during and she incurred dollar_figure dollar_figure and dollar_figure of expenses respectively or dollar_figure in total for tuition books and supplies connected to her college education she paid the expenses of the earlier years by borrowing dollar_figure in student loans and by charging the dollar_figure balance to her credit cards pers notified petitioner through a letter dated date that s had been passed by the ohio general assembly with an effective date of date the letter stated that allowable interest would be added to the balance of petitioner’s contributions to pers as of date the letter also stated that petitioner would receive an additional_amount equal to of the total of her contributions plus interest the letter estimated that the balance of petitioner’s pers account as of date was dollar_figure in after the passage of s petitioner asked pers to transfer her pers balance inclusive of the additional_amounts to her ira by letter dated date pers notified petitioner that it had transferred dollar_figure of the balance to her ira and had enclosed a warrant in the amount of dollar_figure which represented her previously taxed contributions the letter stated that the total amount of dollar_figure dollar_figure dollar_figure consisted of her accumulated_contributions of dollar_figure plus her allowable interest of dollar_figure plus applicable matching of dollar_figure on date petitioner withdrew dollar_figure from her ira approximately months later she withdrew another dollar_figure from her ira she used dollar_figure of the dollar_figure dollar_figure dollar_figure to pay her qualified_higher_education_expenses incurred in she also used part of the dollar_figure to pay down her credit card debts consisting in part of her qualified_higher_education_expenses that were charged to those cards before date petitioners reported the dollar_figure as gross_income on their federal_income_tax return but they did not report or pay any additional tax under sec_72 with respect thereto respondent determined in the notice_of_deficiency that the dollar_figure was subject_to that additional tax respondent has since conceded that dollar_figure of the distributions is not subject_to the additional tax under sec_72 by virtue of sec_72 and of the fact that petitioner used those funds during to pay dollar_figure of her qualified_higher_education_expenses for opinion respondent determined that the distributions made to petitioner out of her ira were subject_to the 10-percent additional tax of sec_72 as relevant here sec_72 imposes that tax on an early distribution from an ira see also sec_408 sec_4974 sec_72 is an exception to this rule sec_72 added to the code by the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_809 provides e distributions from individual retirement plans for higher education expenses --distributions to an individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses as defined in paragraph of the taxpayer for the taxable_year petitioner has the burden of proving the applicability of sec_72 see 92_tc_351 affd 907_f2d_1173 d c cir given respondent’s concessions we concern ourselves only with the question of whether the distributions not used for petitioner’s qualified_higher_education_expenses for fall within the exception of sec_72 according to petitioner all of her distributions inclusive of the disputed distributions are within the exception because her total distributions were less than her total qualified_higher_education_expenses respondent argues that none of the disputed distributions fall within the exception as respondent sees it a literal reading of sec_72 requires that the distributions and qualified_higher_education_expenses be in the same year we agree with respondent because the statute is not unescapably ambiguous we construe it according to its plain meaning 118_tc_1 sec_72 states specifically that distributions are excepted from the additional tax to the extent that they do not exceed the qualified_higher_education_expenses for the taxable_year because the distributions from petitioner’s ira occurred in and the disputed qualified_higher_education_expenses were for and we conclude that the exception of sec_72 does not apply to any portion of the disputed distributions petitioner asks the court to construe the statute equitably in her favor we decline to do so we must apply the law as congress enacted it and may not rewrite it see 683_f2d_57 3d cir affg tcmemo_1980_532 we hesitate however to concur that the equities favor petitioner the transfer to her ira more than doubled by reason of her decision to defer it and she would in a sense have it both ways if she were now permitted to escape the 10-percent additional tax as to the disputed distributions we sustain respondent’s determination modified by his concessions we have considered all arguments made by the parties and have rejected those arguments not discussed herein as meritless decision will be entered under rule
